Citation Nr: 0322971	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  98-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).  




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran had active service from January 1952 to November 
1954.  The veteran died in November 1995.  The appellant is 
the veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1151.  In an August 1999 decision, the Board 
denied the appeal.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2000 order, the Court vacated the 
August 1999 Board decision, denying DIC under the provisions 
of 38 U.S.C.A. § 1151, for consideration of the provisions of 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106- 475 (2000).  

The Board remanded the appellant's claim to the RO in August 
2001.  The purpose of the remand was to give the RO an 
opportunity to readjudicate the claim on the merits and to 
ensure VA had complied with the duty to assist the appellant 
with her claim.  After reviewing the claims folder, the Board 
is satisfied the RO has complied with its instructions in the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  The veteran died in November 1995; the principal cause of 
death was arterioscelerotic cardiovascular disease.  

2.  VA records demonstrate the veteran signed a form about 
flu/pneumonia shots at a VA medical facility on October 18, 
1995.  

3.  There is no medical evidence which demonstrates the 
veteran had any disability related to the administration of a 
flu/pneumonia shot on October 18, 1995, at a VA facility.  

4.  There is no competent medical evidence of any causal 
relationship between the VA medical treatment, administration 
of a flu/pneumonia shot on October 18, 1995, and the 
veteran's death.  


CONCLUSION OF LAW

The criteria for the grant of DIC for the death of the 
veteran based on 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  The Board in its August 
1999 decision informed the veteran of the regulations 
applicable to her claim.  The decision explained that DIC 
under 38 U.S.C.A. § 1151 required a showing of an additional 
disability related to VA medical treatment.  In the finding 
of fact and analysis sections of the decision, the appellant 
was clearly notified that the evidence necessary to 
substantiate her claim was competent medical evidence linking 
the veteran's death to medical treatment at VA.  

The Board, in the subsequent August 2001 remand, listed the 
evidence that had been obtained and considered, including the 
VA outpatient treatment records, the veteran's terminal 
hospitalization records and the Certificate of Death.  The 
Board indicated that the appellant should be contacted to 
make sure that all pertinent evidence had been obtained.  In 
April 2002 the RO sent a letter to the appellant.  In the 
letter they asked the appellant to provide the names of any 
doctors, facilities and the dates of treatment and to tell 
the RO about any additional information of evidence she 
wished to have VA attempt to obtain in her behalf.  Enclosed 
was VA Form 21-4142 for her to sign and return, authorizing 
VA to obtain any records she identified.  The appellant did 
not respond.  In April 2003 the RO issued a supplemental 
statement of the case to the appellant which included the 
regulations implementing the VCAA and the additional evidence 
received since the Board remand.  Specifically, the RO set 
out 38 C.F.R. § 3.159 (2002) which explained VA's duty to 
assist.  The appellant was notified of the contents of the 
medical opinion obtained in March 2003.  

In an attempt to obtain competent medical evidence to support 
the appellant's claim the RO requested a medical opinion.  
The claims folder contains a March 2003 letter from a 
physician who reviewed the claims folder and rendered an 
opinion that the veteran's death was not linked to the VA 
immunization for pneumonia and influenza.  The Board finds 
that the provisions of 38 C.F.R. § 3.159(c)(4) have been 
complied with based on the receipt of the March 2003 medical 
opinion.  There is nothing in the claims folder that 
indicates that any further assistance to the appellant in 
developing her claim is indicated.  

Factual Background.  The appellant submitted her Application 
for Dependency and Indemnity Compensation or Death Pension in 
December 1995.  Enclosed was a copy of the veteran's death 
certificate.  It revealed he died in November 1995.  The 
veteran died while an inpatient at Columbus Community 
Hospital.  The cause of death was listed as arteriosclerotic 
cardiovascular disease.  

A January 1996 letter from the RO to the appellant reveals 
nonservice-connected pension benefits were granted to the 
appellant and that service connection for the cause of the 
veteran's death was denied.  

In July 1997, the RO received a letter from the appellant's 
attorney.  Her attorney contended that the veteran's death 
was the result of medical treatment provided by VA-
specifically a flu/pneumonia shot administered to the veteran 
on or about October 18, 1995.  The appellant asserted that 
the administration of the vaccines aggravated the veteran's 
pre-existing heart and lung conditions, resulting in his 
death.  The appellant was seeking DIC benefits pursuant to 
38 U.S.C.A. § 1151.  In the letter the attorney indicated 
that she was requesting additional information that she would 
forward to the RO upon its receipt.  

The RO received the veteran's outpatient treatment records 
from the Columbus, Ohio VA.  Included was a questionnaire 
signed and dated by the veteran in October 1995.  It was from 
the Immunization Clinic-Flu/Pneumonia Clinic.  In response to 
the questions the veteran circled that he had never had a 
severe reaction to a flu shot, he was not allergic to eggs, 
he had not had Guillain-Barre Syndrome and he had read and 
understood the information on the flu shot.  In addition, he 
circled he had never had a severe reaction to pneumonia 
vaccine and he understood the information sheet on pneumonia 
shots.  Also included was a VA Outpatient problem list form.  
On the back of the form under the headings for untoward drug 
reactions and vaccinations nothing was listed.  The only 
problems listed were angina, diabetes mellitus, diabetic 
retinopathy and a notation indicating that the veteran was 
status post congestive heart failure.  There is no indication 
of any treatment of or reaction to a flu or pneumonia shot.  

The November 1995 records from the Columbus Community 
Hospital indicate that the veteran was admitted on November 
[redacted], 1995, with a diagnosis of congestive heart failure.  The 
final diagnoses included congestive heart failure and 
respiratory failure, primary cardiomyopathy, paroxymal 
ventricular tachycardia, cardiac dysrhythmias, pleural 
effusion, uncontrolled diabetes and complete left bundle 
branch block.  The emergency room records reveal that the 
veteran arrived by car complaining of shortness of breath of 
two weeks' duration.  The veteran was awake and stated he had 
been sick for two weeks with shortness of breath since taking 
a flu shot.  The veteran denied any fever or hot and cold 
chills.  The diagnoses were arrhythmia and acute congestive 
heart failure/pulmonary edema.  The veteran was admitted to 
the intensive care unit.  The history taken on the day of 
admission noted the veteran had diabetes and congestive heart 
failure and that he had been followed at the VA clinic.  It 
was reported that, for the previous two weeks, he had 
developed increasing dyspneic episodes.  That day they had 
apparently increased in number, and he had dizziness so he 
went to the emergency room.  A consultation report noted an 
impression of acute respiratory failure secondary to 
pulmonary edema plus "? Pneumonia."  During the veteran's 
hospitalization he had a code blue event which required 
intubation and cardiotonic agents to raise his blood 
pressure.  Following that, he developed a 102 degree 
temperature.  

The veteran's daughter stated that he really did not have any 
fevers, chills, cough or anything to raise a question about 
possible primary infection.  She mentioned that he had 
received the influenza and pneumococcal vaccine.  After 
reviewing the laboratory reports the physician concluded the 
veteran had a primary cardiac event and he did not appear to 
have a primary infectious process, although he may have 
aspirated.  The discharge summary noted that sputum cultures 
grew out staphyloccus aureus coagulace.  As part of his 
hospital course, because of his bronchitis and pneumonitis, 
he was placed on intravenous Rocephin.  After seven 
defibrillations the veteran expired.  The final diagnoses 
were organic heart disease (arteriosclerotic etiology and 
cardiomyopathy etiology, coronary atherosclerosis, 
cardiomyopathy, congestive heart failure, complete left 
bundle branch bundle, ventricular tachycardia, multiple 
premature ventricular beats and functional classification 
IV), respiratory failure secondary to congestive heart 
failure, and pleural effusion.  

In September 2001, the Board received a letter from the 
appellant's attorney.  She stated she had not been authorized 
by the appellant to continue to represent her before the 
Board.  

The RO in April 2002 sent the appellant a letter.  Included 
in the letter was a form for the appellant to fill out and 
return so that the RO could assist her in obtaining medical 
evidence to support her claim.  She was asked to tell the RO 
about any additional evidence she wanted them to try to 
obtain for her.  The letter also noted that the appellant's 
former attorney was no longer representing her and asked her 
if she would like to select another representative.  The 
appellant did not respond.  

The RO requested a medical opinion as to any relationship 
between the veteran's death and the flu/pneumonia vaccines 
administered at VA.  The claims folder contains an opinion, 
dated in March 2003, from an independent medical expert.  It 
reads as follows:

It is of this examiner's opinion that the 
patient's death was not linked to the VA 
immunizations for pneumonia and influenza.  In 
fact, both of those vaccinations were indicated 
for this patient who had multiple medical 
problems to include diabetes, congestive heart 
failure and hypertension.  Included with this 
opinion are fact sheets from the CDC about 
influenza and pneumococcal vaccines.  Per the 
fact sheet, life-threatening reactions occur 
within a few minutes to a few hours after the 
shot.  Patient did not expire minutes to a few 
hours after the shot.  Patient did not expire 
until 2 weeks after the immunization.  Patient 
also signed a statement on 10/18/95 in which he 
denied having a previous severe reaction to the 
flu or pneumonia shots.  

Enclosed were two information sheets from the Centers for 
Disease Control which listed who should get the vaccines, 
what the risks were and described what symptoms to look for, 
if there was a reaction.  

Relevant Laws and Regulations.  The applicable laws and 
regulations in this case are determined by the date the 
appellant's claim was filed for DIC based on 38 U.S.C.A. 
§ 1151.  The claim for DIC benefits based on 38 U.S.C.A. 
§ 1151 was received on July 15, 1997.  In compliance with the 
United States Supreme Court holding in Brown v. Gardner, 38 
 S. Ct. 552 (1994), 38 U.S.C.A. § 1151 was revised, effective 
October 1, 1997.  The new law does not apply in the instant 
case, as the appellant's claim has been pending since before 
the change in the law. VAOPGCPREC 40-97.  Thus, the less 
restrictive version of 38 U.S.C.A. § 1151 (and the related 
regulation, 38 C.F.R. § 3.358) in effect prior to the recent 
change is applicable to the appellant's claim.  

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of medical treatment, 
and not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to or the death of the veteran compensation under 
this chapter and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the same manner 
as if such disability or aggravation, or death was service-
connected.  38 U.S.C.A. § 1151 (West 1991).  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358 (1997).  

In determining that additional disability exists the 
following considerations will govern:  (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately. . . . (ii) As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  (2) Compensation 
will not be payable under U.S.C.A. 1151 for the continuance 
or natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b)(1)(ii), (2) (1997).  

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  

Analysis.  The veteran in his statements to the emergency 
room physician and the appellant in her assertions in her 
appeal have indicated that the veteran's difficulties began 
after he received the vaccinations at the VA.  Although the 
veteran and his spouse are competent to report his symptoms, 
such as shortness of breath, which can be observed and 
described, they do not have the qualifications through 
education, training or experience to make a medical diagnosis 
or opinion.  38 C.F.R. § 3.159(a)(1)&(2).  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Ruiz v. Gober, 
10 Vet. App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The veteran's terminal hospitalization records include a 
history recorded by the physicians of the veteran having a 
flu shot two weeks prior to his admission to the hospital.  
The consultation report also indicates the veteran's daughter 
mentioned he had received influenza and pneumococcal vaccine.  
Nonetheless, there was no medical opinion that the veteran's 
illness was causally related to the immunizations.  

A review of the discharge summary reveals no indications that 
the acute pulmonary edema, which lead to his emergency 
hospitalization, was related to the vaccinations at VA.  
Although the notes on the veteran's hospital course indicate 
that he had bronchitis and pneumonitis, there is no 
indication of any relationship between them and the 
vaccinations at VA.  

The only medical evidence which directly addresses the 
question of whether the vaccinations caused or are linked to 
the veteran's death is the March 2003 independent medical 
expert opinion.  She unequivocally stated the veteran's death 
was not linked to the VA immunizations for pneumonia and 
influenza.  She indicated she had reviewed the claims folder.  
She reasoned that any reaction to the immunizations would 
have occurred within a few minutes to a few hours after the 
shots.  Her conclusion is supported by the information sheet 
from the Center for Disease Control on the influenza vaccine 
which states that any problems which occur usually begin soon 
after the shot and last one to two days.  She pointed out 
that the veteran's death was two weeks after the 
immunization.  In addition, she stated the veteran did not 
have a history of severe reactions to flu or pneumonia shots.  

There is no competent medical evidence of record which 
supports the conclusion that the immunizations given to the 
veteran on October 18, 1995, resulted in additional 
disability or caused his death.  As there is no competent 
evidence that supports the appellant's claim of a link 
between the immunizations at VA and the veteran's death and 
there is competent evidence which indicates there is no link, 
the preponderance of the evidence is against the claim.  


ORDER


Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

